UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Denny’s Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Denny’s Corporation Response to Dissident Arguments In its letter dated April 30, 2010, the dissident group continues to misrepresent the facts and make false allegations.The following slides are intended to address those latest claims and correct the misrepresentations they contain. 1 5/1/2010 2 Dissident Arguments: a.Company is reducing franchise fees on Flying J units * THERE IS NO REDUCTION OF ANYTHING * Facts: §Denny’s is NOT reducing any fees on the Flying J units §Denny’s has partnered with franchisees to establish two programs that will enable for the rapid conversion of the Flying J restaurant sites: §Denny’s has coordinated third party financing §Denny’s will allow franchisees who are opening multiple sites to pay their front end fees over six to twelve months Dissidents Misrepresent the Facts b.Denny’s has given a false impression of its Free Cash Flow §Denny’s has been consistent and transparent in how we present our EBITDA and Free Cash Flow metrics §Our reported EBITDA metric is explicitly defined in our credit facility and therefore of importance to investors as they evaluate our covenant requirements §The GAAP measure of Cash Flow from Operations includes the negative cash flow impact from balance sheet runoff associated with the sale of restaurants without the positive benefit of the restaurant sale proceeds; in our measure both are excluded and reflect the ongoing cash flow of our new business model §In fact, it is the dissidents’ selective use of 2001 and 2002 as part of their measuring period that distorts the fact that Denny’s has been a strong cash flow generator, regardless of which methodology one uses * IT’S THE DEFINITION WE’VE USED IN ALL OUR PUBLIC RELEASES SINCE 2005 * Correcting the Facts 5/1/2010 3 Dissident Arguments: Facts: d.Denny’s management has rebuffed attempts for dialogue and cancelled a meeting with one of the Committee members at the Stifel Nicolaus Conference in March c. Dissident activity has been the sole driver of our recent Stock Price appreciation §See attached pages in the appendix from our previously filed stockholder and proxy advisory presentations which highlight the positive trend following the Flying J announcement and our fourth quarter 2009 earnings release §Denny’s did not attend the Stifel Nicolaus Conference where it was scheduled to meet with dissident group member, Soundpost Partners: §Denny’s promptly sent a letter to Soundpost asking to reschedule and the following week management had a conference call with Jaime Lester of Soundpost Partners, a Committee member §The conversation focused on the Denny’s IR presentation, with the exception of Mr. Lester asking if a change in control would trigger any debt covenants or executive compensation payment §Denny’s management also returned Mr. Dash’s 3/31/10 call and offered to set up a time to speak; but he never responded Dissidents Misrepresent the Facts * MAJORITY OF APPRECIATION OCCURRED
